Filed 3/17/15 P. v. Watkins CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C076495

         v.                                                                     (Super. Ct. No. SF125404A)

MARCIST RASHAWN WATKINS,

                   Defendant and Appellant.



         Appointed counsel for defendant Marcist Rashawn Watkins asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Matthew Franklin was in his driveway waiting to go to school when he saw
defendant riding a bicycle. Franklin knew defendant from the neighborhood; he never
had any problems with him. As defendant rode closer to Franklin’s house, Franklin heard
two gunshots coming from defendant’s direction. Franklin ran to the back of his house.
He had been shot in the right leg. He did not see anyone in the area other than defendant.


                                                             1
       Franklin told law enforcement officers that the person who shot him was
“Marquist.” He described defendant as wearing a black tank top, tan cargo shorts, and
black and white Nike shoes. Officers located defendant in the area, fitting the description
provided by Franklin, and Franklin identified defendant as the person who shot him.
Defendant was known to associate with a street gang that carries firearms and Franklin
had been accused of hanging around rivals.
       As part of a plea agreement, defendant pleaded guilty to assault with a firearm
(Pen. Code, § 245, subd. (a)(2))1 and admitted allegations that he committed the offense
for the benefit of a criminal street gang (§ 186.22, subd. (b)(1)) and personally inflicted
great bodily injury (§ 12022.7). It was agreed he would receive the low term of two
years for assault with a firearm, plus a consecutive 10-year term for the gang
enhancement, for a total of 12 years in state prison. It was further agreed that sentence on
the great bodily injury enhancement would be imposed and stayed and other
enhancement allegations would be dismissed.
       Defendant subsequently asked to withdraw his plea based on ineffective assistance
of counsel. Following a Marsden2 hearing the trial court found there was no showing of
inadequate representation. Defense counsel said she did not believe there were grounds
to withdraw the plea and the trial court proceeded with sentencing.
       The trial court sentenced defendant consistent with the plea agreement, imposed
various fines and fees, and awarded defendant 273 days of presentence credit. The trial
court granted defendant’s request for a certificate of probable cause. (§ 1237.5.)




1 Undesignated statutory references are to the Penal Code.

2 People v. Marsden (1970) 2 Cal.3d 118.


                                              2
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                         MAURO                 , J.


We concur:


      ROBIE                  , Acting P. J.


      DUARTE                 , J.




                                              3